internal_revenue_service department of ee con index number washington dc person to contact telephone number refer reply to cc dom corp 02-plr-1 ate date legend taxpayer subsidiary state z g h dollar_figurep plr-102483-99 dollar_figureq dollar_figurer dollar_figures dollar_figuret date date date year dear this letter responds to your letter dated date requesting rulings on behaif of the above referenced taxpayer specifically rulings were requested regarding the federal_income_tax treatment of the following whether initiation fees to be received by taxpayer from incoming regular members will qualify as amounts received in exchange for stock under sec_1032 of the internal_revenue_code whether annual course improvement assessments acias to be received by taxpayer from members will qualify as contributions to capital under sec_118 and whether amounts to be paid_by incoming members to taxpayer in exchange for preferred equity certificates pecs will be includible in gross_income under sec_61 additional information was submitted in letters dated march july and date the material information submitted for consideration is summarized below taxpayer was incorporated on date as a state z nonprofit corporation taxpayer is a non-exempt organization for federal_income_tax purposes and is subject_to sec_277 taxpayer is an accrual_method taxpayer using a fiscal_year ending on date taxpayer is a membership corporation currently comprised of approximately amembers taxpayer was organized to create and maintain a golf course and related facilities exclusively for the pleasure and recreation of its members taxpayer has a wholly-owned subsidiary subsidiary a state z corporation with which taxpayer files a consolidated federal_income_tax return subsidiary is a for-profit corporation that hosts an annual golf tournament tournament’ g29 plr-102483-99 incoming members presently pay an initiation fee of dollar_figurep and receive a membership certificate incoming members are also required to purchase a pec for dollar_figureq in addition all members in good standing presently pay the acias of dollar_figurer and annual dues of dollar_figures as well as any special_assessments that taxpayer's board_of directors may levy from time to time taxpayer's articles of incorporation and by-laws set forth the rights and obligations of members taxpayer's by-laws provide for three classes of voting memberships i founder members limited to b persons ii charter members limited to persons and iii regular members limited to d persons the first two classes of membership are not open to new members the general management of taxpayer's affairs is xercised by a board_of directors which is elected b -he voting members in addition voting members are entitled to vote on certain extraordinary matters including whether to liquidate taxpayer to sell or convey real_property or to merge taxpayer with another corporation in an election of the board_of directors or in any other matter requiring a vote by voting members a majority vote of the members of each class computed separately is required members in taxpayer do not have the right to receive dividends because state z law prohibits the payment of dividends by a nonprofit corporation taxpayer's articles of incorporation provide that upon the dissolution or liquidation of taxpayer members are entitled to receive the remaining assets in proportion to their capital contributions taxpayer's by-laws provide that the interests of regular and charter members are generally non-transferable the by-laws further provide that upon a regular member's termination of membership whether by death resignation or expulsion such member has the right to have his or her membership certificate redeemed by taxpayer provided there are d regular members the amount_paid in redemption is calculated pursuant to a formula providing that the member is entitled to receive f of the current initiation fee at the time of termination for each year of membership up to a total of g this right is subject_to a candidate for regular membership being elected and paying the required capital_contribution a terminating charter member is entitled to receive an amount equal to the current regular membership initiation fee provided there are d regular members and provided that a candidate for regular membership is elected and pays the required capital_contribution the by-laws further provide that charter members as a class have a redemption preference over terminating regular members a founder membership is transferable by gift sale or will to a natural or adopted_child after which such membership becomes a regular membership if a founder member dies or withdraws without transferring his or her membership that member or that member's estate is entitled to receive the current charter membership initiation fee ie equal to the regular membership initiation fee plr-102483-99 in year taxpayer began to redeem the interests of former members pursuant to the above described provisions in its by-laws taxpayer represents that because initiation fees have risen from dollar_figuret to the current dollar_figurep in the years since it first opened many former members have received a full return of their initiation fees as well as a profit pursuant to the redemption formula taxpayer represents that its operating_expenses are funded by the following the annuai dues paid_by members taxable_income derived from the operation of tournament by subsidiary and member expenditures_for food beverages and other items purchased from taxpayer's golf shop and cart fees by resolution of the board_of directors dated date it is taxpayer's policy that neither the initiation fees paid_by incoming members nor the acias is to v used to pay taxpayer's operating_expenses funds received pursuant to the acias are deposited and maintained in a separate bank account payments out of which may only be used for golf course improvements designated by taxpayer's president amounts received as initiation fees are also kept in a separate bank account and are presently used only for capital improvements to repay any indebtedness of laxpayer or to redeem the equity interests of retiring or deceased members issue one initiation fees sec_1032 provides in part that no gain_or_loss shall be recognized to a corporation on the receipt of money or other_property in exchange for stock including treasury_stock of such corporation sec_1_1032-1 of the income_tax regulations provides in part that the disposition by a corporation of shares of its own stock including treasury_stock for money or other_property does not give rise to taxable gain or deductible loss to the corporation regardless of the nature of the transaction or the facts and circumstances involved courts and the service have developed a two prong test to assess whether a corporation has received money or other_property in exchange for stock for purposes of sec_1032 whether the transferor received a significant proprietary or equity_interest in the corporation and the transferor’s motive or intent for transfer of the money or other_property see 322_f2d_872 cir cert_denied 376_us_950 revrul_81_83 1981_1_cb_434 in assessing whether membership fees received by a non-stock membership corporation qualified under sec_1032 the court in affiliated gov't employees’ distributing co noted initially that the determination of the federal_income_tax plr-102483-99 consequences of the transaction was a matter of substance and not mere form id pincite although the membership interests at issue bore some of the indicia of stock such as the right to vote for management and the right to share in assets of the corporation upon dissolution-the court weighed these against a number of other factors the merchant-customer relationship that existed between the taxpayer and its members the smal amount of the membership fee paid for the right to shop at the taxpayer's stores the inability of members to share in profits or potential growth of the corporation during its life refunds of the fee upon death or resignation were solely within the discretion of the board_of directors and the non-transferability of the membership interests id the court held that the fees constituted taxable_income reasoning that because members received no substantive equity rights in the taxpayer their motivation in paying the fees was to secure ti ' privilege of purchasing discounted goods at the taxpayer's stores id pincite i equity_interest whether a transferor obtains an equity_interest in a corporation is determined by examining the rights accompanying the stock received rev_rul 1981_1_cb_434 where traditional stock is not present courts and the service apply the same substantive analysis to the membership interest received in general an equity_interest implicates three basic rights the right to participate in current earnings and accumulated surplus and the right to share in net assets on liquidation 469_us_131 338_f2d_815 2d cin the right to vote and thereby to exercise control with respect to voting rights taxpayer's by-laws provide for three classes of voting memberships founders limited to b memberships charter limited to c memberships and regular limited to d memberships upon payment of the initiation fees incoming regular members become entitled to vote for members of the board_of directors and to vote in certain extraordinary matters eg whether to liquidate the corporation to sell or convey real_property or to merge taxpayer with another corporation in an election of the board or in any other matter requiring a vote by voting members the articles of incorporation require a majority vote of the members of each class computed separately for each class thus regular members as a class have voting power equal to that of the other two classes the instant case is therefore distinguishable from those cases holding sec_1032 inapplicable due to the inferior or nonexistent voting rights accorded a particular class see 203_fsupp_270 d mont holding a corporation taxable on receipt of subscriptions for class b stock where all voting rights were vested in another class of stock 64_tc_460 holding that a country club’s class b stock did not represent a proprietary interest where inter alia holders of such stock were not provided notice of plr-102483-99 annual meetings had the power to elect only of the board_of directors and a vote of the outstanding voting_stock constituted a quorum the second right that is indicative of an equity_interest is the right to participate in current earnings and accumulated surplus under state z law a nonprofit corporation is not permitted to pay dividends to members although this prohibition prevents the members from sharing in the club’s assets on an annual basis to the extent members share in taxpayer's assets on liquidation see infra their ultimate equity ownership in the club’s assets is unaffected see lake petersburg ass'n v commissioner tcmemo_1974_55 consequently this represents a neutral factor the third characteristic -’ an equity_interest is the right to share in net assets ’n liquidation taxpayer's articles of incorporation provide that upon dissolution or liquidation members are entitled to receive taxpayer's remaining assets in proportion to their capital contributions because regular members possess rights in liquidation that are proportionate to their capital contributions and such rights are not inferior to the rights of other classes this represents a positive factor cf university viub v commissioner t c pincite holding that amounts received by a country club for its class b stock were paid in order to use club facilities where inter alia liquidation rights of class b holders were inferior to those of class a vountry in addition to the three traditional equity characteristics discussed above other factors are relevant to the analysis to qualify under sec_1032 a payment must be made as an investment in the capital of the corporation rather than in consideration of goods or services affiliated gov't employees’ distributing co f 2d pincite an indication of whether a payment is for goods or services is whether the amount of the payment is directly related to the amount and number of services provided or merely incidental thereto 106_tc_369 taxpayer represents that approximately e regular members or h ie more than half live outside of state z and therefore use its facilities infrequently thus there is no correlation between the amount of the initiation fees and a member's use of taxpayer's facilities because regular members pay the same initiation fee regardless of their proximity to taxpayer or their actual use of the club cf 325_f2d_280 cir holding that initiation fees represented taxable payments for services based in part on varying rates charged to local versus non-local members as an additional positive factor we note that members presently pay significant annual dues of dollar_figures to fund taxpayer's operating_expenses taxpayer represents that operating_expenses are also funded by subsidiary’s operation of the tournament member expenditures_for various items from taxpayer's golf shop and cart fees in addition the sizeable amount of the initiation fees currently dollar_figurep itself weighs against sb plr-102483-99 finding a taxable_payment for services this distinguishes taxpayer's situation from those cases in which courts have held amounts received by corporations to be taxable payments for services based in part on the relatively insignificant fees paid in exchange for a purported equity_interest see affiliated gov’t employees’ distributing co f 2d pincite 39_tc_135 affd 325_f2d_280 cir see also 614_f2d_670 cir sec_118 context based upon the above factors and the information submitted we conclude that a regular member will receive a significant equity_interest in taxpayer in exchange for the payment of the initiation fee to taxpayer ll investment motive the second prong of the inquiry for assessing whether a payment is made in exchange for stock is the payor’s motive or intent in transferring the money or other_property affiliated gov't employees’ distributing co f 2d pincite revrul_81_83 1981_1_cb_434 although no court has yet set forth a test for determining investment motive under sec_1032 the test for investment motive developed in the context of shareholder contributions to the capital of a corporation under sec_118 is relevant ' the most recent comprehensive restatement of this test is 106_tc_369 in board_of trade the tax_court identified three objective factors as relevant in determining the existence of an investment motive whether the fee is earmarked for application to a capital_expenditure whether the payors are the equity owners of the corporation and the payment increases the corporation's equity_capital and whether the members have the opportunity to profit from their investment id pincite earmarking is defined as setting aside funds for application to a capital acquisition or expenditure board_of trade t c pincite taxpayer represents that pursuant to a resolution of the board_of directors amounts received as initiation fees are kept in a separate bank account and are to be used only for capital improvements ' in many of the cases decided under sec_1032 taxpayers presented alternative arguments for nonrecognition under sec_118 see eg 74_tc_35 39_tc_135 affd 325_f2d_280 2d cir 37_tc_909 322_f2d_872 cir 53d plr-102483-99 to repay any indebtedness of taxpayer or to redeem the equity interests of retiring or deceased members this factor is therefore satisfied the second factor is whether the payors are the equity owners of the corporation and the equity_interest of the members increased because of the contribution to the corporation we concluded supra that the regular memberships constitute a significant equity_interest in taxpayer accordingly it follows that payment of the initiation fees by incoming regular members increases members’ equity as a whole the third factor is whether the payors have the opportunity to profit from their investment as a general proposition the ability to sell an interest in a corporation permits an equity holder to profi som any appreciation in the investment thus limitations or restrictions on the power to sell or transfer an interest in a corporation weigh against finding an investment motive by the payor see 37_tc_909 322_f2d_872 cir see also 74_tc_35 denying taxpayer's motion for summary_judgment on sec_118 issue witere transferability of stock was restricted cf board_of trade t c pincite unrestricted transferability of membership interests was viewed as evidence that payors of transfer fees had the opportunity to profit from appreciation in their investment in the instant case taxpayer's by-laws provide that the interests of regular members are generally non-transferable however the redemption mechanism enables members to profit from their investment in the club specifically upon the death resignation or expulsion of a regular member the member is to receive f of the current initiation fee for each year of membership up to g provided that another candidate for regular membership is elected and has paid the required capital_contribution because membership fees have historically risen from dollar_figuret in the early 1980s to the current dollar_figurep the value of membership has increased thereby providing members the opportunity to profit from such increases provided that initiation fees continue to rise a retiring member will receive a redemption payment greater than the initial investment the taxpayer's situation is therefore distinguishable from those cases cited supra in which courts have found no investment motive due to the non-transferability of the equity interests involved weighing the above factors and the information submitted we conclude that i a regular member will receive a significant equity_interest in taxpayer in exchange for the payment of the initiation fee to taxpayer and ii such payment will be made with an investment motive issue two annual course improvement assessments sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer a sec_35 plr-102483-99 sec_1_118-1 provides in pertinent part f a corporation requires additional funds for conducting its business and obtains such funds through voluntary pro_rata payments by its shareholders the amounts so received being credited to its surplus account or to a special account such amounts do not constitute income although there is no increase in the outstanding shares of stock of the corporation in such a case the payments are in the nature of assessments upon and represent an additional price paid for the shares of stock held by the individual shareholders and will be treated as an addition to and as a part of the operating capita of the company however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or servic s rendered or to subsidies paid for the purpose of inducing the taxpayer to limit production in 308_f2d_634 cir the court held that monthly payments by members of a nonprofit retail cooperative which provided merchandise and services to both members and nonniembers were made as payment for reduced prices through patronage_dividends paid to members the court stated that the motive or purpose and intent in making the payment is a dominant factor in determining whether it was a capital_contribution or a taxable_payment for goods and services id pincite in 614_f2d_670 cir the ninth circuit relying on its earlier decision in united grocers stated that it was unnecessary to decide whether there was a meaningful distinction between a shareholder and a member of a non-stock corporation in determining whether a payment qualifies under sec_118 the membership fees and dues at issue in washington athletic club were segregated from other funds and deposited into a capital improvement fund all expenditures from which were used solely for capital improvements rather than operating_expenses in hoiding that club members could have had no investment motive for payment of the fees and dues the court emphasized the following factors a long-term member who had paid a greater amount of dues had no greater rights on liquidation than a new member upon termination of membership a member simply forfeited all amounts previously paid losing any right to share in the club's assets on liquidation and membership conferred no significant rights other than the use of the club’s facilities and the right to vote for the board_of directors id pincite the court also noted that the earmarking of the payments for capital improvements although relevant was not determinative of whether the payments were capital contributions in 106_tc_369 the tax_court held that transfer fees received by a futures exchange from the transferees of exchange plr-102483-99 memberships constituted nontaxable contributions to capital within the meaning of sec_118 the court noted that a member-owner’s receipt of goods or services from the corporation does not in itself negate a contribution_to_capital id pincite rather the test is whether the payor has an investment motive in making the payment id pincite the court then set forth a three factor test for determining the existence of an investment motive whether the fee is earmarked for application to a capital_expenditure whether the payors are the equity owners of the corporation and the payment increases the corporation’s equity_capital and whether the members have the opportunity to profit from their investment in the corporation id pincite service pronouncements have also focused on the motive or purpose and intent behind a payment in a_vessing whether the payment constitutes a contribur to capital under sec_118 revrul_75_351 1975_2_cb_52 involved a special assessment agreed to by the unit owner-stockhoiders of a condominium management_corporation the assessment was deposited into a special account and used only to replace outdoor furniture surrounding the condominium’s swimming pool in holding that the special assessment was a contribution to the capital of tte conaominium management_corporation the ruling stated since ownership of the taxpayer is inextricably and compulsorily tied to the acquisition and enjoyment of a unit owner’s property this enhanced value is sufficient to show the motive or purpose and intent for paying the special assessment is something other than a payment for services rendered by the taxpayer to its owner-stockholders ‘ id pincite the ruling emphasized three factors the assessment was earmarked and segregated from other funds the assessment was pro_rata on each unit owner- stockholder and replacement of the outdoor furniture added to the attractiveness or usefulness of condominium project as a whole thereby enhancing the value of each unit owner-stockholder’s property see also revrul_74_563 1974_2_cb_38 special assessment levied by an incorporated homeowners’ association to be used only for paving a community parking area constituted a contribution_to_capital under sec_118 in this case the acias satisfy each of the three criteria identified by the tax_court in board_of trade as indicating an investment motive by the payors first the acias are earmarked for capital improvements to the golf course amounts received pursuant to the assessment are segregated from other funds received from members and used solely to make capital improvements further taxpayer's operating_expenses and non-capital expenditure items will continue to be covered by the significant annual dues currently dollar_figures the operation of tournament by subsidiary member purchases from the golf shop and cart fees plr-102483-99 second payment of the acias enhances the members’ collective interest in taxpayer through capital improvements to taxpayer’s primary asset the golf course see board_of trade t c pincite n revrul_75_371 1975_2_cb_52 revrul_74_563 1974_2_cb_38 although each member's individual interest in taxpayer does not directly reflect the amount of the acia paid_by such member member equity as a whole is increased by payment of each assessment see board_of trade t c pincite revrul_75_371 1975_2_cb_52 third members have an opportunity to profit from their investment in taxpayer as previously discussed a terminating regular member is entitied to a redemption based upon the formula set forth in the by-laws a terminating charter member is entitled to receive an amount equal to the cur nt regular membership capital_contribution and has a redemption preference over a terminating regular member a founder membership is transferable by gift sale or will to a natural or adopted_child upon death or withdrawal of a founder without transfer that member or that member's estate is entitled to receive the current charter membership surrender_value which in turn is equal to the current regular membership capital_contribution because taxpayer's membership fees have steadily increased since its inception many former members have received a full return of their initiation fees in addition to a profit so long as the initiation fees continue to increase incoming members can anticipate to profit from their investment in taxpayer thus payment of the acias is an investment motivated by the expected increase in the value of membership issue three preferred equity certificates i sec_61 of the code provides that gross_income means all income from whatever source derived sec_451 provides that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period the supreme court in 348_us_426 defined gross_income as any item that increases a taxpayer's net_worth in 366_us_213 the supreme court explained that to be includible in gross_income there must be the absence of a definite unconditional obligation to repay or return the money thus the court stated that loans are not within the realm of gross_income normally a loan is reflected as both an asset cash and a liability eg a note payable on the borrower's statement of financial position accordingly a loan does not increase the borrower's net_worth and does not constitute gross_income the terms of the pecs provide that amounts paid for a pec are fully refundable upon a member's death resignation or expulsion taxpayer has never offset a refund of a pec by any outstanding obligation of a former member nor do the terms of the sah plr-102483-99 pec provide for such an offset taxpayer represents however that if any member resigned and refused to pay an indebtedness owed to taxpayer it is likely that taxpayer would withhold a portion of the amount_paid for the pec until such time as the member had satisfied its indebtedness it is represented that the pecs issued by taxpayer have no indicia of capital stock such as voting rights management participation rights rights to share in profits or rights to share in assets upon liquidation thus the amounts received for the pecs constitute neither a contribution_to_capital excluded from gross_income by sec_118 of the code nor money received in exchange for stock excluded from gross_income _ by sec_1032 based on the facts presented the primary issue is whether the amounts received payments for goods or services members for pecs are in the nature of loans to ‘i cpayer or are the supreme court in 493_us_203 considered whether deposits required of certain utility customers to assure payment of future bills were taxable upon receipt as aavance payments to the utility the court stated that in determining whether a taxpayer enjoys ‘complete dominion’ over a given sum the crucial point is not whether the use of the funds is unconstrained during some interim period the key is whether the taxpayer has some guarantee that he will be allowed to keep the money the court distinguished the characteristics of loans from advance_payments by noting that f rom the moment an advance_payment is made the seller is assured that so jong as it fulfills its contractual obligation the money is its to keep in indianapolis‘power after sufficient creditworthiness was established by customers they had the option of having the deposit refunded in full or having the funds applied to outstanding charges for electricity however upon payment of a deposit a customer made no commitment to purchase electricity thus it could not be said that from the moment the payment was made the money was an advance_payment for the utility to keep consequently the supreme court held that the deposits were not taxable as advance_payments for electricity similarly the amounts received by taxpayer for pecs are not taxable upon receipt as advance_payments for goods or services the members who purchase pecs are not obligated to purchase goods or services and may demand a full refund of the amount_paid for a pec upon termination of membership even if taxpayer sought to offset a departing member's obligations with the money paid for the pec the amounts are received with an obligation to repay therefore the amounts received for pecs are not includible in taxpayer's gross_income when received revrul_58_17 1958_1_cb_11 supports the premise that amounts received by taxpayer for pecs are not includible in gross_income even though the possibility for plr-102483-99 in the ruling the owner and operator future offset against outstanding liabilities exists of a swimming school in order to construct a new pool and ancillary facilities organized a club a precondition for joining the club was the payment of a membership fee that was refundable after five years of membership in addition members were required to pay annual dues f a member became over days in arrears in paying the annual dues the club could offset the amount in arrears against the otherwise refundable membership fee the service held in revrul_58_17 that only the amounts used to offset a delinquency were taxable to the club cf revrul_66_347 1966_2_cb_196 no unconditional repayment obligation upon receipt where membership fee only refundable if member moves away from club within five years after joining based on the oregoing analysis the information submitted and th representations made by taxpayer we rule as foliows the initiation fees to be received by taxpayer from incoming regular members will qualify as amounts received in exchange for stock of taxpayer under sec_1032 the acias to be received by taxpayer from members will qualify as contributions to capital under sec_118 amounts to be paid_by incoming members to taxpayer in exchange for pecs will not be includible in gross_income in the year received no opinion is expressed about the tax treatment of the above transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular no opinion is expressed under sec_277 or on amounts received by taxpayer from its members for services which taxpayer renders to its members this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-102483-09 a copy of this ruling letter should be attached to the taxpayer's federal_income_tax return for all years affected in accordance with a power_of_attorney currently on file with this office a copy of this ruling is being sent to the taxpayer sincerely assistant chief_counsel corporate by lewis k brickates assistant to the chief branch
